Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	In a preliminary amendment dated 11/15/2019, claims 1-15 have been amended. Claims 1-15 have been examined.

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 11/15/2019, 11/19/2019 and 03/16/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “authentication unit” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


5.	For claims 3-4 and 7-9, the phrases “of the group” and “or” has been given the broadest, reasonable interpretation of only requiring a single element from the given list in order to satisfy the requirements of the limitation.

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-4, 6-8, 11 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hazard et al. (U.S. Patent Application Publication 2019/0108731; hereafter “Hazard”).
	For claim 1, Hazard teaches a method for authenticating a first party to a second party (note paragraph [0028], authentication of user to financial institution), the method comprising:
	providing a token, wherein the token is at least a part of a mobile entity, wherein the token is coupled to a secret being indicative for the identity of the first party (note paragraph [0030], mobile application, i.e. token, is part of a user device, i.e. mobile entity, and is coupled to biometric information, i.e. a secret; note paragraph [0043], step 211, password or passcode, i.e. secret, is coupled to the token);
	coupling the token with an access point by establishing a physical contact (note paragraph [0042], user device makes Bluetooth connection to ATM when in proximity, i.e. physical contact as defined by page 4 of Applicant’s Specification; note paragraphs [0025] and [0052], NFC may also be used);
	transferring the secret to the access point (note paragraph [0043], step 212, user device provides verification information to ATM which may include password or passcode, i.e. secret; note paragraph [0044], ATM collects additional verification information from user device including biometric information, i.e. secret);
	linking the secret with a location information of the access point, thereby providing an authentication token being indicative for the identity and the location of the first party (note paragraph [0044], ATM links user verification information with GPS information collected by the ATM, i.e. location of the first party, by creating fifth electronic data set, i.e. an authentication token); and



	For claim 14, Hazard teaches a communication system, comprising:
	a token, wherein the token is at least a part of a mobile entity, and wherein the token is coupled to a secret being indicative for the identity of a first party (note paragraph [0030], mobile application, i.e. token, is part of a user device, i.e. mobile entity, and is coupled to biometric information, i.e. a secret; note paragraph [0043], step 211, password or passcode, i.e. secret, is coupled to the token);
	an access point (note paragraph [0028], ATM), configured to be coupleable to the token by establishing a physical contact (note paragraph [0042], user device makes Bluetooth connection to ATM when in proximity, i.e. physical contact as defined by page 4 of Applicant’s Specification; note paragraphs [0025] and [0052], NFC may also be used) such that the secret can be transferred to the access point, wherein the access point is coupled to a processor (note paragraph [0043], step 212, user device provides verification information to ATM which may include password or passcode, i.e. secret; note paragraph [0044], ATM collects additional verification information from user device including biometric information, i.e. secret), and wherein the processor is configured to link the secret with a location information of the access point, thereby providing an authentication token being indicative for the identity and the location of the first party (note paragraph [0044], ATM links user verification information with GPS information 
	an authentication unit of the second party (note paragraph [0028], central computer system), configured to receive the authentication token (note paragraph [0044], step 213, ATM sends fifth electronic data set to central computer system).


	For claim 2, Hazard teaches claim 1, wherein at least a part of the mobile entity has a processing unit coupled to the token (note paragraph [0028], user device includes a processor), and wherein coupling further comprises:
	establishing a first communication channel between the first party and the second party via the token, the processing unit, and the access point (note paragraph [0042], user device makes Bluetooth connection to ATM when in proximity, i.e. physical contact as defined by page 4 of Applicant’s Specification; note paragraphs [0025] and [0052], NFC may also be used).

	For claim 3, Hazard teaches claim 2, wherein the first communication channel comprises one of the group consisting of a galvanic interface, an electrical interface, an electromagnetic interface, an acoustic interface, and an optical interface (note paragraphs [0034]-[0035], [0042] and [0052], communication channel between user device and ATM includes audio emittance, i.e. acoustic; QR code, i.e. optical; Bluetooth, NFC, i.e. electromagnetic).



	For claim 6, Hazard teaches claim 2, further comprising:
	establishing a second communication channel between the first party and the second party, wherein the bandwidth of the second communication channel is larger than the bandwidth of the first communication channel (note paragraph [0028], user device establishes wireless channel with central computer system, i.e. second communication channel; cellular channel has higher bandwidth than Bluetooth or NFC connection, i.e. first communication channel).

	For claim 7, Hazard teaches claim 6, further comprising, after authenticating, enabling a transaction between the first party and the second party through the second communication channel, in particular wherein the transaction is one of the group consisting of reception of goods or services for payment (note paragraph [0031], financial transaction, i.e. service received for payment, is enabled through second communication channel), access to a facility, access to one of a vehicle, a vessel, an apartment, and a home.

	For claim 8, Hazard teaches claim 1, wherein the processing unit, in particular also the token, is embedded in a mobile device, in particular one of the group consisting of a wristwatch, a wristband, a mobile phone (note paragraph [0028], smart cellular 

	For claim 11, Hazard teaches claim 1, wherein the secret comprises a first credential and a second credential, in particular wherein the first credential is more secure than the second credential (note paragraphs [0042]-[0044], passcode and biometric; biometric is more secure than passcode since an attacker can learn and enter a passcode while a real-time biometric is harder to fake).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hazard as applied to claim 2 above, and further in view of Dolev et al. (U.S. Patent Application Publication 2019/0089717; hereafter “Dolev”).
	For claim 5, Hazard differs from the claimed invention in that they fail to teach:
	further comprising: receiving a session key from the second party via the first communication channel at the processing unit in return to providing the authentication token, in particular wherein the validity of the session key is time-limited.

	Dolev teaches:
	further comprising: receiving a session key from the second party via the first communication channel at the processing unit in return to providing the authentication token (note paragraphs [0056] and [0058], secret value is received over out of band channel, i.e. first communication channel; paragraphs [0061], secret values are used as encryption key), in particular wherein the validity of the session key is time-limited (Note paragraphs [0080] and [0085], secret values are done for each session, e.g. time between reboots and resets).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the transaction authorization of Hazard and the out of band session key of Dolev. It would have been obvious because combining prior art elements (authenticating a transaction using two communication channels of Hazard; sending a secret key over an out of band communication channel to use as encryption key of Dolev) would yield the predictable results of sending a secret value over the first communication channel between the user device and the ATM (Hazard) to use as a session key for encryption (Dolev).


9.	Claims 9-10, 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hazard as applied to claims 1 and 14 above, and further in view of Li (U.S. Patent Application Publication 2019/0095926).
For claim 9, Hazard differs from the claimed invention in that they fail to teach:
	wherein the token is the finger of a human, in particular wherein coupling comprises a galvanic or capacitive coupling between the finger and the access point.

	Li teaches:
	wherein the token is the finger of a human, in particular wherein coupling comprises a galvanic or capacitive coupling between the finger and the access point (note paragraphs [0042] and [0073], POS device collects fingerprint information when finger, i.e. token, is touching a touch component of the POS, i.e. galvanic or capacitive coupling).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the transaction authorization of Hazard and the collecting fingerprint information through a touch component of the POS of Li. It would have been obvious because a simple substitution of one known element (transmitting fingerprint data through touch of Li) for another (transmitting fingerprint data through Bluetooth of Hazard) would yield the predictable results of sending a secret value over a first communication channel between the user device and the ATM to authorize a transaction (Hazard) where the first communication channel is a touch component of the ATM (Li).




	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the transaction authorization of Hazard and the collecting fingerprint information through a touch component of the POS of Li. It would have been obvious because a simple substitution of one known element (transmitting fingerprint data through touch of Li) for another (transmitting fingerprint data through Bluetooth of Hazard) would yield the predictable results of sending a secret value over a first communication channel between the user device and the ATM to authorize a transaction (Hazard) where the first communication channel is a touch component of the ATM (Li).


	For claim 12, the combination of Hazard and Li teaches claim 1, wherein the secret is obtained from a body area network (note paragraphs [0024] and [0042] of Li, secret is transmitted through connection between wearable device and POS is through body area network.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the transaction authorization of Hazard 


	For claim 13, the combination of Hazard and Li teaches claim 1, wherein the access point is at least a part of a point of sale (note paragraph [0024] of Li), and the method further comprises: 	establishing a remote communication between the access point and a network of the second party (note paragraph [0044] of Hazard, steps 213 and 210, connection between ATM and central computer system).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the transaction authorization of Hazard and the collecting fingerprint information through a touch component of the POS of Li. It would have been obvious because a simple substitution of one known element (POS of Li) for another (ATM of Hazard) would yield the predictable results of authorize a transaction (Hazard) where the where the transaction is between a user device and a POS (Li).


	For claim 15, the combination of Hazard and Li teaches claim 14, wherein the access point comprises an interface, in particular configured as a button, more in particular a button comprising a sensor, the processor (note paragraphs [0042] and [0073], POS device collects fingerprint information when finger is touching a touch component of the POS, i.e. sensor in button), and a terminal configured to establish a remote communication between the access point and a communication network of the second party (note paragraph [0044] of Hazard, steps 213 and 210, connection between ATM and central computer system).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the transaction authorization of Hazard and the collecting fingerprint information through a touch component of the POS of Li. It would have been obvious because a simple substitution of one known element (transmitting fingerprint data through touch of Li) for another (transmitting fingerprint data through Bluetooth of Hazard) would yield the predictable results of sending a secret value over a first communication channel between the user device and the ATM to authorize a transaction (Hazard) where the first communication channel is a touch component of the ATM (Li).


Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Castinado et al. (U.S. Patent Application Publication 2017/0076280) teaches linking the location of a Point of Transaction with the biometric authentication of user attempting a transaction (note paragraphs [0042] and [0066]).

Yang et al. (U.S. Patent Application Publication 2018/0181735) teaches a capacitive coupling of a finger and a touch button (note paragraphs [0081] and [0085]; Fig. 6A).

Mokhasi (U.S. Patent Application Publication 2018/0332036) teaches biometric authentication for access to a location (note paragraphs [0018] and [0025]).

Ross (U.S. Patent Application Publication 2019/0066114) teaches a galvanic connection between a user device and a POS for a transaction (note paragraph [0028]).

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711. The examiner can normally be reached 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J Pearson/Primary Examiner, Art Unit 2438